Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered August 21, 2002, *401convicting him of robbery in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was convicted of two counts of robbery in the second degree. The proof at trial included the eyewitness identification of the defendant by a victim and evidence that the defendant was in possession of a necklace with a medallion stolen from the victim when apprehended shortly after the crime. After both sides rested, the defendant requested a jury charge he contended was relevant to the issue of “cross-racial identification,” based on State v Cromedy (158 NJ 112, 727 A2d 457 [1999]) and Johnson, Cross-Racial Identification Errors In Criminal Cases (69 Cornell L Rev 934 [1984]). However, on the record presented, the Supreme Court properly denied the defendant’s requested jury charge. Ritter, J.P., Altman, Mastro and Skelos, JJ., concur.